Exhibit 10.2

 
H&R BLOCK, INC.
2013 LONG TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION
AWARD AGREEMENT


This Award Agreement is entered into by and between H&R Block, Inc., a Missouri
corporation ("H&R Block"), and William C. Cobb (“Participant”).


WHEREAS, H&R Block provides certain incentive awards (“Awards”) to key employees
of subsidiaries of H&R Block under the H&R Block, Inc. 2013 Long Term Incentive
Plan (the “Plan”);


WHEREAS, Participant has been selected by the Board or the Compensation
Committee of H&R Block to receive an Award under the Plan; and


WHEREAS, receipt of this Award is conditioned upon Participant’s execution of
this Award Agreement within 180 days of January 3, 2013, wherein Participant
agrees to abide by certain terms and conditions authorized by the Compensation
Committee of the Board.


NOW THEREFORE, in consideration of the parties' promises and agreements set
forth in this Award Agreement, the sufficiency of which the parties hereby
acknowledge,


IT IS AGREED AS FOLLOWS:


1. Definitions. Whenever a term is used in this Award Agreement, the following
words and phrases shall have the meanings set forth below or as set forth in the
Plan unless the context plainly requires a different meaning, and when a defined
meaning is intended, the term is capitalized.
 
1.1 Amount of Gain Realized. The Amount of Gain Realized shall be equal to the
number of shares of Common Stock purchased pursuant to an exercise of this Stock
Option multiplied by the difference between the actual market price of one share
of Common Stock at the time of exercise and the Option Price; provided, however,
to the extent the actual market price of one share of Common Stock at the time
of exercise cannot be determined, the Amount of Gain Realized shall be equal to
the number of shares of Common Stock pursuant to an exercise of this Stock
Option multiplied by the difference between the Fair Market Value of Common
Stock on the date of exercise and the Option Price.
 
1.2 Board. Board means the Board of Directors of H&R Block.
 
1.3 Change in Control.  Change in Control means the occurrence of one or more of
the following events:
 
(a) Any one person, or more than one person acting as a group, acquires
ownership of stock of H&R Block that, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of H&R Block. If any one person, or more than one
person acting as a group, is considered to own more than 50 percent of the total
fair market value or total voting power of the stock of H&R Block, the
acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which H&R Block acquires its stock in exchange for property will
be treated as an acquisition of stock for purposes of this Section 1.3(a).
 
(b) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of H&R Block
possessing 35 percent or more of the total voting power of the stock of H&R
Block. If any one person, or more than one person acting as a group, is
considered to effectively control a corporation within the meaning of Treasury
Regulation 1.409A-3(i)(5)(vi), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which H&R Block acquires its stock in exchange for property will
not be treated as an acquisition of stock for purposes of this Section 1.3(b).
 
(c) A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by two-thirds (2/3) of
the members of the Board before the date of such appointment or election.
 
(d) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from H&R Block that have a total
gross fair market value equal to or more than 50 percent of the total gross fair
market value of all of the assets of H&R Block immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of H&R Block, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
Notwithstanding the foregoing, there is no Change in Control event under this
Section 1.3(d) when there is a transfer to an entity that is controlled by the
shareholders of H&R Block immediately after the transfer. A transfer of assets
by H&R Block is not treated as a change in the ownership of such assets if the
assets are transferred to: (i) a shareholder of H&R Block (immediately before
the asset transfer) in exchange for or with respect to its stock; (ii) an
entity, 50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by H&R Block; (iii) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding stock of H&R Block; or
(iv) an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in (iii) above.
 
Notwithstanding the foregoing, the direct or indirect sale of any or all of the
stock of, merger or liquidation of, or sale or assumption of all or
substantially all the assets or liabilities of, H&R Block Bank FSB, (i) will not
be considered a Change in Control for purposes of this Award Agreement, and (ii)
will not be included in any determination of the total gross fair market value
of assets of H&R Block sold during any 12-month period under Section 1.3(d)
above.


For purposes of this section, persons will be considered acting as a group in
accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended, and Code Section 409A.


1.4 Code. Code means the Internal Revenue Code of 1986, as amended.
 
1.5 Committee. Committee means the Compensation Committee of the Board.
 
1.6 Common Stock. Common Stock means the common stock of H&R Block, without par
value.
 
1.7 Company. Company means H&R Block, Inc., a Missouri corporation, and includes
its “subsidiary corporations” (as defined in Code Section 424(f)) and their
respective divisions, departments and subsidiaries and the respective divisions,
departments and subsidiaries of such subsidiaries.
 
1.8 Closing Price. Closing Price shall mean the last reported market price for
one share of Common Stock, regular way, on the New York Stock Exchange (or any
successor exchange or stock market on which such last reported market price is
reported) on the day in question. If the exchange is closed on the day on which
the Closing Price is to be determined or if there were no sales reported on such
date, the Closing Price shall be computed as of the last date preceding such
date on which the exchange was open and a sale was reported.
 
1.9 Disability. Disability or disabled shall be as defined in the employment
practices or policies of the Company in effect from time to time during the term
hereof or, absent such definition, then as defined in the H&R Block Retirement
Savings Plan or any successor plan thereto.
 
1.10 Early Retirement.  Early Retirement means Participant’s voluntary
termination of employment with the Company at or after the date Participant has
both reached age 55 but has not yet reached age 60, and completed at least five
(5) years of service with the Company.
 
1.11 Fair Market Value. Fair Market Value means the Closing Price for one share
of Common Stock.
 
1.12 Last Day of Employment. Last Day of Employment means the date of
Participant’s Termination of Employment.
 
1.13 Qualifying Termination. Qualifying Termination shall mean Participant’s
termination of employment which meets the definition of a “Qualifying
Termination” under a written severance plan maintained by the Company that is
applicable to Participant. If no written severance plan is applicable to
Participant, the definition of “Qualifying Termination” contained in any
severance plan maintained by the Company that is applicable to employees at the
same level as Participant will govern. For the avoidance of doubt, the H&R
Block, Inc. Executive Severance Plan, as amended from time to time, is the
severance plan applicable to the Chief Executive Officer of H&R Block.
 
1.14 Release Agreement. Release Agreement means the form of severance and
release agreement selected by the Company in its sole discretion, provided that
if Participant's employment agreement includes a form of release agreement, then
such form shall be the applicable Release Agreement.
 
1.15 Retirement. Retirement or retire or similar terms means Participant’s
voluntary termination of employment with the Company at or after the date
Participant has reached age 60.
 
1.16 Stock Option. Stock Option means the right to purchase, upon exercise of a
stock option granted under the Plan, shares of Common Stock. The right and
option to purchase shares of Common Stock pursuant to this Award Agreement shall
not constitute and shall not be treated for any purpose as an “incentive stock
option,” as such term is defined in the Code.
 
1.17 Termination of Employment.  Termination of Employment, termination of
employment and similar references mean a separation from service within the
meaning of Code Section 409A.  If Participant is an employee, Participant will
generally have a Termination of Employment if Participant voluntarily or
involuntarily terminates employment with the Company.  A termination of
employment occurs if the facts and circumstances indicate that Participant and
the Company reasonably anticipate that no further services will be performed
after a certain date or that the level of bona fide services Participant will
perform after such date (whether as an employee, director or other independent
contractor) for the Company will decrease to no more than 20 percent of the
average level of bona fide services performed (whether as an employee, director
or other independent contractor) over the immediately preceding 36-month period
(or full period of services if Participant has been providing services for less
than 36 months).  For purposes of this Section 1.17, "Company" includes any
entity that would be aggregated with the Company under Treasury Regulation
1.409A-1(h)(3).
 
2. Stock Option.
 
2.1 Grant of Stock Option. As of January 3, 2013 (the “Grant Date”), H&R Block
grants Participant the right and option to purchase 581,970 shares of Common
Stock (this “Stock Option”). This Stock Option is not an “incentive stock
option” as defined in Code Section 422(b).
 
2.2 Option Price. The price per share of Common Stock subject to this Stock
Option is $19.14, which is the Closing Price on January 3, 2013 (the “Option
Price”).
 
2.3 Vesting. This Stock Option shall vest on the dates noted below (“Vesting
Dates”) and become exercisable in installments, which shall be cumulative, with
regard to the percentage of the number of shares of Common Stock subject to this
Stock Option indicated next to each Vesting Date set forth in the table below,
provided that Participant remains continuously employed by the Company through
such Vesting Date:
 

   
Percent of Stock Option
Subject to Vesting on Such
Vesting Date
 
Vesting Date
Grant Date
 
33 1/3%
June 30, 2013
 
33 1/3%
June 30, 2014
 
33 1/3%
     

If the percentage of the aggregate number of shares of Common Stock subject to
this Stock Option scheduled to vest on a Vesting Date is not a whole number of
shares, then the amount vesting on such Vesting Date shall be rounded down to
the nearest whole number of shares for each Vesting Date, except that the amount
vesting on the final Vesting Date shall be such that 100% of the aggregate
number of shares of Common Stock subject to this Stock Option shall be
cumulatively vested as of the final Vesting Date.


2.4 Acceleration of Vesting. Notwithstanding Section 2.3, this Stock Option, or
a portion thereof, vests on the occurrence of any of the following events;
provided that the acceleration of vesting set forth in this Section 2.4 may be
conditioned on Participant executing and not revoking a Release Agreement (and
the deadline for executing and not revoking such agreement shall not delay the
date this Stock Option becomes exercisable):
 
(a)           Change in Control. If Participant incurs a Qualifying Termination
in the 24 months immediately following a Change in Control, as defined in
Section 1.3, 100% of this Stock Option shall immediately vest and become
exercisable. Participant may exercise this Stock Option until the earlier of:
(i) ninety (90) days following Participant’s Last Day of Employment unless, if
applicable, Participant elects in writing to extend this time period through the
severance period as defined by the applicable severance plan; or (ii) the last
day this Stock Option would have been exercisable if Participant had not
incurred a termination of employment.


(b)           Qualifying Termination. If Participant is in fact covered by a
written severance plan maintained by the Company and experiences a Qualifying
Termination not otherwise covered under Section 2.4(a), all or a portion of this
Stock Option still outstanding shall vest if and to the extent specified in such
written severance plan that is applicable to Participant.  If no written
severance plan maintained by the Company is applicable to Participant, or if an
applicable severance plan does not provide for acceleration of this Stock
Option, then any portion of this Stock Option still outstanding that is not
vested as of Participant's Termination of Employment shall be
forfeited.  Participant will be eligible for an extension of the exercise period
for this Stock Option, if at all, only pursuant to an applicable severance plan
(subject to Participant executing and not revoking a Release Agreement).


(c)           Retirement. At Participant’s Retirement, 100% of this Stock Option
shall immediately vest and become exercisable, provided that Participant retires
more than one year after the Grant Date.  Upon Retirement or Early Retirement,
Participant may exercise any vested portion of this Stock Option for up to
twelve (12) months after Participant’s Last Day of Employment.


This Stock Option does not vest solely as a result of the death or Disability of
Participant.


2.5 Term of Option. No portion of this Stock Option may be exercised after June
30, 2021. Except as provided in this Section 2.5 and Sections 2.4 and 2.6, this
Stock Option shall terminate when Participant ceases, for any reason, to be an
employee of the Company. If Participant ceases to be an employee of the Company
because of Disability, Participant may exercise any vested portion of this Stock
Option for up to three (3) months after Participant’s Last Day of Employment.
 
2.6 Participant’s Death. If Participant ceases to be an employee of the Company
because of death, the person or persons to whom Participant’s rights under this
Award Agreement shall pass by Participant’s will or laws of descent and
distribution may exercise any vested portion of this Stock Option for a period
up to twelve (12) months after Participant’s date of death.
 
2.7 Exercise of Stock Option. This Stock Option shall be exercisable by
Participant by giving notice of exercise to the Company, in the manner specified
by the Company, specifying the number of whole shares to be purchased, and
accompanied by full payment of the purchase price. The right to purchase shall
be cumulative, so that the full number of shares of Common Stock that become
purchasable at any time need not be purchased at such time, but may be purchased
at any time or from time to time thereafter (but prior to the termination of
this Stock Option).
 
2.8 Payment of the Option Price. Full payment of the Option Price for shares
purchased shall be made at the time Participant exercises this Stock Option.
Payment of the aggregate Option Price may be made in (a) cash (which may include
same day sales through a broker), (b) by delivery of Common Stock (with a value
equal to the Closing Price of Common Stock on the last trading date preceding
the date on which this Stock Option is exercised), or (c) a combination thereof.
Payment shall be made only in cash unless at least six (6) months have elapsed
between the date of Participant’s acquisition of each share of Common Stock
delivered by Participant in full or partial payment of the aggregate Option
Price and the date on which the Stock Option is exercised.
 
2.9 No Shareholder Privileges. Neither Participant nor any person claiming under
or through him shall be, or have any of the rights or privileges of, a
shareholder of H&R Block (including the right to vote shares or to receive
dividends) with respect to any of the Common Stock issuable upon the exercise of
this Stock Option, unless and until such shares of Common Stock shall have been
duly issued and delivered to Participant as a result of such exercise. No
dividend equivalents shall be issued with respect to this Stock Option.
 
3. Covenants.
 
3.1 Consideration for Award under the Plan. Participant acknowledges that
Participant’s agreement to this Section 3 is a key consideration for the Award
made under this Award Agreement. Participant hereby agrees to abide by the
covenants set forth in Sections 3.2, 3.3, and 3.4.
 
3.2 Covenant Against Competition. During the period of Participant’s employment
and for two (2) years after his Last Day of Employment, Participant acknowledges
and agrees he will not engage in, or own or control any interest in, or act as
an officer, director or employee of, consultant, advisor, or lender to, any
entity that engages in any business that is competitive with the primary
business activities of the Company's tax services business which are tax
preparation, accounting, and small business services.
 
3.3 Covenant Against Hiring. Participant acknowledges and agrees that he will
not directly or indirectly recruit, solicit, or hire any Company employee or
otherwise induce any such employee to leave the Company’s employment during the
period of Participant’s employment and for one (1) year after his Last Day of
Employment.
 
3.4 Covenant Against Solicitation. During the period of Participant’s employment
and for two (2) years after his Last Day of Employment, Participant acknowledges
and agrees that he will not directly or indirectly solicit or enter into any
business transaction of the nature performed by the Company with any Company
client for which Participant personally performed services or acquired material
information.
 
3.5 Forfeiture of Rights. Notwithstanding anything herein to the contrary, if
Participant violates any provisions of this Section 3, Participant shall forfeit
all rights to payments or benefits under the Plan. If this Stock Option is
outstanding on such date, it shall be cancelled.
 
3.6 Remedies. Notwithstanding anything herein to the contrary, if Participant
violates any provisions of this Section 3, whether before, on or after any
settlement of an Award under the Plan, then Participant shall promptly pay to
Company an amount equal to the aggregate Amount of Gain Realized by Participant
on any portion of this Stock Option exercised after a date commencing one (1)
year before Participant’s Last Day of Employment. Participant shall pay Company
within three (3) business days after the date of any written demand by the
Company to Participant.
 
3.7 Remedies Payable. Participant shall pay the amounts described in Section 3.6
in cash or as otherwise determined by the Company.
 
3.8 Remedies without Prejudice. The remedies provided in this Section 3 shall be
without prejudice to the rights of the Company to recover any losses resulting
from the applicable conduct of Participant and shall be in addition to any other
remedies the Company may have, at law or in equity, resulting from such conduct.
 
3.9 Survival. Participant’s obligations in this Section 3 shall survive and
continue beyond settlement of all Awards under the Plan and any termination or
expiration of this Award Agreement for any reason.
 
4. Non-Transferability of Award. This Award (including all rights, privileges
and benefits conferred under such Award) shall not be transferred, assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose
of this Award, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon any attempted sale under any execution, attachment,
or similar process upon the rights and privileges hereby granted, then and in
any such event this Award and the rights and privileges hereby granted shall
immediately become null and void.
 
5. Miscellaneous.
 
5.1 No Employment Contract. This Award Agreement does not confer on Participant
any right to continued employment for any period of time, is not an employment
contract, and shall not in any manner modify any terms of employment between
Participant and the Company.
 
5.2 Adjustment of Shares.  If any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affects
the Common Stock or the value thereof, such adjustments and other substitutions
shall be made to this Award Agreement in a manner the Committee deems equitable
or appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, and in the number, class, kind and option
or exercise price of securities subject to the Award Agreement (including, if
the Committee deems appropriate, the substitution of awards denominated in the
shares of another company) as the Committee may determine to be appropriate.
 
5.3 Merger, Consolidation, Reorganization, Liquidation, etc.  If H&R Block shall
become a party to any corporate merger, consolidation, major acquisition of
property for stock, reorganization, or liquidation, the Board, acting in its
absolute and sole discretion, shall make such arrangements it deems equitable or
appropriate, which may include but are not limited to the substitution of new
Awards, or for any Awards then outstanding, the assumption of any such Awards
and the termination of or payment for such Awards.  Any such arrangements shall
be binding upon Participant.
 
5.4 Interpretation and Regulations. The Board shall have the power to provide
regulations for administration of the Plan by the Committee and to make any
changes in such regulations as from time to time the Board may deem necessary.
The Committee shall have the power to determine, solely for purposes of the Plan
and this Award Agreement, the date and circumstances which shall constitute a
cessation or termination of employment, whether such cessation or termination is
the result of Retirement, death, Disability, termination without cause or any
other reason, and to determine what constitutes continuous employment with
respect to the vesting and exercise of this Stock Option or delivery of shares
under the Plan (except that leaves of absence approved by the Committee or
transfers of employment among the subsidiaries of H&R Block shall not be
considered an interruption of continuous employment for any purpose under the
Plan).
 
5.5 Reservation of Rights. If at any time the Company determines that
qualification or registration of this Stock Option or any shares of Common Stock
subject to this Stock Option under any state or federal securities law, or the
consent or approval of any governmental regulatory authority, is necessary or
desirable as a condition of executing an Award or providing a benefit under the
Plan, then such action may not be taken, in whole or in part, unless and until
such qualification, registration, consent or approval shall have been effected
or obtained free of any conditions the Company deems unacceptable.
 
5.6 Reasonableness of Restrictions, Severability and Court Modification.
Participant and the Company agree that the restrictions contained in this Award
Agreement are reasonable, but, should any provision of this Award Agreement be
determined by a court of competent jurisdiction to be invalid, illegal or
otherwise unenforceable or unreasonable in scope, the validity, legality and
enforceability of the other provisions of this Award Agreement will not be
affected thereby, and the provision found invalid, illegal, or otherwise
unenforceable or unreasonable will be considered by the Company and Participant
to be amended as to scope of protection, time or geographic area (or any one of
them, as the case may be) in whatever manner is considered reasonable by that
court and, as so amended, will be enforced.
 
5.7 Withholding of Taxes. To the extent that the Company is required to withhold
taxes in compliance with any federal, state, local or foreign law in connection
with any payment made or benefit realized by Participant or other person under
this Award Agreement, it shall be a condition to the receipt of such payment or
the realization of such benefit that Participant or such other person make
arrangements satisfactory to the Company for the payment of all such taxes
required to be withheld. At the discretion of the Committee, such arrangements
may include relinquishment of a portion of such benefit.  If Participant has not
made arrangements, the Company shall instruct Participant’s employer to withhold
such amount from Participant’s next payment(s) of wages. Participant authorizes
the Company to so instruct Participant’s employer and authorizes Participant’s
employer to make such withholdings from payment(s) of wages.
 
5.8 Waiver. The failure of the Company to enforce at any time any terms,
covenants or conditions of this Award Agreement shall not be construed to be a
waiver of such terms, covenants or conditions or of any other provision. Any
waiver or modification of the terms, covenants or conditions of this Award
Agreement shall only be effective if reduced to writing and signed by both
Participant and an officer of the Company.
 
5.9 Plan Control.  The terms of this Award Agreement are governed by the terms
of the Plan, as it exists on the Grant Date and as the Plan is amended from time
to time.  Except where the Plan expressly permits an award agreement to provide
for different terms, if any provisions of this Award Agreement conflict with any
provisions of the Plan, the terms of the Plan shall control.
 
5.10 Notices. Any notice to be given to the Company or election to be made under
the terms of this Award Agreement shall be addressed to the Company (Attention:
Long Term Incentive Department) at One H&R Block Way, Kansas City Missouri 64105
or at such other address as the Company may hereafter designate in writing to
Participant. Any notice to be given to Participant shall be addressed to
Participant at the last address of record with the Company or at such other
address as Participant may hereafter designate in writing to the Company. Any
such notice shall be deemed to have been duly given when deposited in the United
States mail via regular or certified mail, addressed as aforesaid, postage
prepaid.
 
5.11 Choice of Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Missouri without reference
to principles of conflicts of laws.
 
5.12 Choice of Forum and Jurisdiction. Participant and Company agree that any
proceedings to enforce the obligations and rights under this Award Agreement
must be brought in Missouri District Court located in Jackson County, Missouri,
or in the United States District Court for the Western District of Missouri in
Kansas City, Missouri. Participant agrees and submits to personal jurisdiction
in either court. Participant and Company further agree that this Choice of Forum
and Jurisdiction is binding on all matters related to Awards under the Plan and
may not be altered or amended by any other arrangement or agreement (including
an employment agreement) without the express written consent of Participant and
H&R Block.
 
5.13 Attorneys Fees. Participant and Company agree that in the event of
litigation to enforce the terms and obligations under this Award Agreement, the
party prevailing in any such cause of action will be entitled to reimbursement
of reasonable attorneys fees.
 
5.14 Relationship of the Parties. Participant acknowledges that this Award
Agreement is between H&R Block and Participant. Participant further acknowledges
that H&R Block is a holding company and that Participant is not an employee of
H&R Block.
 
5.15 Headings. The section headings herein are for convenience only and shall
not be considered in construing this Award Agreement.
 
5.16 Amendment. No amendment, supplement, or waiver to this Award Agreement is
valid or binding unless in writing and signed by both parties.
 
5.17 Execution of Agreement. This Award Agreement shall not be enforceable by
either party, and Participant shall have no rights with respect to the Awards
made hereunder, unless and until it has been (a) signed by Participant and on
behalf of H&R Block by an officer of H&R Block, provided that such signatures
may be via an electronic or facsimile signature and, with respect to H&R Block,
may be a stamped signature, and (b) returned to H&R Block.
 
In consideration of said Award and the mutual covenants contained herein, the
parties agree to the terms set forth above.


The parties hereto have executed this Award Agreement.




____________________________
Participant Name:                                           William C. Cobb
 


 
Date Signed:                                           January 4, 2013
 


H&R BLOCK, INC.




By:  ___________________________
Name: Aileen M. Wilkins
Title:   Chief People Officer
 

